UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Gold & Precious Metals Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Consolidated Investment Portfolio 18 Consolidated Statement of Assets and Liabilities 20 Consolidated Statement of Operations 21 Consolidated Statement of Changes in Net Assets 22 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Advisory Agreement Board Considerations and Fee Evaluation 50 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Investment Process We invest in securities issued by U.S. and foreign companies engaged in activities related to gold and other precious metals, such as exploration, mining, fabrication, processing and distribution, and in bullion and coins directly. In choosing securities, we use a combination of two analytical disciplines: Bottom-up research. We look for companies that we believe have strong management and highly marketable securities. We also consider the quality of metals and minerals mined by a company, its fabrication techniques and costs, and its unmined reserves, among other factors. Growth orientation. We generally look for companies that we believe have above-average potential for sustainable growth of revenue or earnings and whose market value appears reasonable in light of their business prospects. During the 12-month period ended October 31, 2013, DWS Gold & Precious Metals Fund returned -47.32% compared to the -47.43% return of its benchmark, the S&P/Citigroup Gold & Precious Metals Index, and underperformed the -47.24% average return for the funds in its Morningstar peer group, Equity Precious Metals Funds. As these returns would indicate, the past year was an exceptionally challenging time for both precious metals and the related equities. The price of gold fell from $1720.65 /ounce on October 31, 2012 to $1323.10/ounce on the same date in 2013 — a return of -23.10%. Silver and platinum fell -32.76% and -8.64%, respectively, in the same period, while palladium rose 20.26%. Palladium is a key component of the catalytic converters used in automobile exhaust systems, so the metal benefited from the strength in global auto sales. A number of factors came together to weigh on the price of gold. First, the metal was pressured through the first half of the period ended October 31, 2013 by the strength in the U.S. dollar, which makes gold more expensive for foreign buyers. India's imposition of import constraints on gold also proved to be a headwind for demand. Perhaps most important, however, was the growing competition from other financial assets. An investment in gold, which doesn't pay a coupon, didn't cause investors to suffer much opportunity cost when 10-year U.S. Treasuries were yielding between 1% and 2% — as they were during 2012 and the early part of this year. In contrast, once concerns that the U.S. Federal Reserve Board (the Fed) could taper its quantitative easing (QE) policy caused yields to spike during the second quarter, gold became less attractive on a relative basis. Equities also became a more attractive option amid the "risk-on" environment. This dynamic contributed to the heavy selling of exchange-traded funds (ETFs) that invest in physical gold. During the past 12 months, in fact, the largest gold ETF — the SPDR Gold Trust — shed nearly $22 billion in assets, about one-third of its asset base. The heavy selling offset the growing demand for jewelry and gold bars by a wide margin, contributing to the downturn in the price of gold. Mining stocks vastly underperformed the physical metals, based on the -47.43% return of the benchmark. The sector also registered substantial underperformance in comparison to the 25.77% return of the MSCI World Index, which measures the performance of the broader world equity markets. Mining stocks were hit hard not just by the falling prices of precious metals, but also the combined impact of rising input costs and their excessive capital spending of the past five years. Fund Performance The fund's negative absolute return reflects the many headwinds faced by precious metals and the related equities during the past year. However, we were able to add value over the index return via certain elements of our positioning. Most notably, we held an average weighting of 8% of assets in gold bullion throughout the course of the past 12 months ending October 31, 2013. While gold finished with a negative return, it comfortably outpaced the return of the S&P/Citigroup Gold & Precious Metals Index. Certain elements of our positioning within the equity portion of the fund also aided performance. We held an underweight in the industry giant Barrick Gold Corp. for the majority of the period, believing its aggressive capital spending plans would pressure its earnings. This indeed proved to be the case, so our underweight was a positive for relative performance. Given that we elected to increase our position in Barrick beginning in August, the majority of this benefit occurred in the first half of the reporting period. We added further value through our positions in two stocks that benefited from the outperformance of palladium and platinum, respectively: MMC Norilsk Nickel OJSC and Polyus Gold International Ltd. Norilsk is a Russian company that mines 40% of the world's palladium — meaning that it was in a prime position to capitalize on the combination of the rising demand and falling stockpiles for this industrial metal. Polyus, meanwhile, produces 20% of the world's platinum. We purchased the stock on the basis of its valuation discount to its industry peers — which were largely a function of its Russian domicile — and we benefited as this gap closed. We believe the outperformance of these holdings helps illustrate the potential value of our ability to invest throughout the full range of precious-metals stocks, and not strictly those that are focused on gold. "We believe that the environment could become increasingly positive for gold stocks, even if an increase in the gold price does not in fact materialize." Also making important positive contributions to performance were Tahoe Resources, Inc., whose shares were supported by their low valuation and the company's efforts to control costs, and our zero weighting in LionGold Corp.,* a benchmark component that underperformed by a substantial margin. On the negative side, our top three detractors for the period ending October 31, 2013, were our underweight positions in stocks that outperformed: Alamos Gold, Inc.,* Anglo American Platinum Ltd. and Lonmin PLC.* In addition, two specific small-cap stocks, Colossus Minerals, Inc.* and Detour Gold Corp., were significant detractors from the fund's performance. Both companies issued new equity, thereby diluting existing shareholders. We elected to sell Colossus, but we continue to hold Detour, since it recently declared commercial production. * Not held in the portfolio as of October 31, 2013. Outlook and Positioning While the near-term environment remains unsettled, we remain bullish on gold and gold equities on a long-term basis. We believe gold will be supported by stable demand for jewelry and rising demand from global central banks. In addition, the eventual need for the Fed to taper its quantitative easing (QE) program — which is seen as a negative — may actually prove to be a source of support. It's important to keep in mind that a tapering, which many analysts expect to occur in 2014, will likely lead to higher Treasury yields and rising mortgage rates. Higher mortgage rates, in turn, are a potential headwind to economic growth and may be an obstacle to the housing market recovery. This may cause increased volatility in financial markets, rising investor risk aversion and — by extension — increased demand for gold. We also believe that the environment could become increasingly positive for gold stocks even if an increase in the gold price does not in fact materialize. The dramatic sell-off in gold prices has forced many mining companies to reassess their prior investment plans, which means that companies are likely to focus less on expansion and more on maximizing profitability from existing assets. We believe a reduction in capital expenditures will support improved earnings and ultimately revive investors' interest in this depressed sector. Another important factor that may work in the sector's favor is valuation: with gold and precious metals indices close to five-year lows, we believe that most of the bad news is priced into the stocks. Further, price-to-earnings and price-to-book ratios have reached very depressed levels for the overall sector. These factors formed the basis for our decision to increase the fund's weighting in equities in recent months. We reduced our position in gold bullion from 8.5% of assets midway through the reporting period to just over 2% by the end of October 2013, and we put all of this cash to work in stocks. Generally speaking, we focused on stocks that are either ramping up production or have strong enough balance sheets to fund growth internally and/or weather additional storms in the industry. Ten Largest Equity Holdings at October 31, 2013 (58.3% of Net Assets) 1. Barrick Gold Corp. 11.2% 2. Goldcorp, Inc. 10.9% 3. Newmont Mining Corp. 5.5% 4. Yamana Gold, Inc. 5.2% 5. Silver Wheaton Corp. 5.1% 6. Randgold Resources Ltd. 4.7% 7. Newcrest Mining Ltd. 4.4% 8. Franco-Nevada Corp. 3.9% 9. Kinross Gold Corp. 3.8% 10. Eldorado Gold Corp. 3.6% Consolidated portfolio holdings and characteristics are subject to change. For more complete details about the fund's consolidated investment portfolio, see page 14. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 56 for contact information. We also actively positioned the portfolio to take advantage of opportunities elsewhere outside of the gold miners. We favored platinum and palladium producers on the basis of the positive supply-and-demand profile for these metals. Rising global auto demand — especially from China — has fueled demand, while labor unrest and lower capital expenditures have constricted supply — a positive for the pricing environment. At the same time, we tilted the portfolio away from silver stocks, based on our less favorable forecast for the metal. Overall, we believe our disciplined, value-oriented approach, together with our ability to adjust the fund's weightings among physical gold, gold stocks and other precious metals, enables us to capitalize on the full range of opportunities in this dynamic asset class. Portfolio Management Team Terence P. Brennan, Director Lead Portfolio Manager of the fund. Joined the fund in 2011. — Portfolio Manager within RREEF Commodity Advisors. — Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004-2010). — Joined Deutsche Asset & Wealth Management in 1999, previously serving as emerging markets analyst covering Eastern Europe. Prior to that, served as emerging market fund analyst at Merrill Lynch Asset Management and held various research and business analyst positions with various financial services firms. — BA, Fordham University. Michael J. Bernadiner, Director Portfolio Manager of the fund. Joined the fund in 2013. — Portfolio Manager for Commodities: New York. — Joined Deutsche Asset & Wealth Management in 1998 with one year of industry experience. Prior to joining, served as a Research Assistant at UBS Asset Management. — BS, Stern School of Business, New York University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Equity Precious Metals Funds category represents funds that focus on mining stocks. Though most portfolios concentrate on gold mining stocks, some have significant exposure to silver, platinum and base-metal mining stocks as well. These precious-metal companies are typically based in North America, Australia or South Africa. Quantitative easing is a government monetary policy whereby government or other securities are purchased from the market in an effort to increase monetary supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Risk on (and risk off) trades refer to the global investment settings and economic patterns under which price behavior responds to, and is driven by, changes in investor risk tolerance. The risk-on risk-off theory states that during periods when risk is perceived to be low, investors tend to invest in higher-risk investments, and when risk is perceived to be high, investors tend to gravitate toward lower-risk investments. The MSCI World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The Index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. Price-to-earnings (P/E) ratio compares a company's current share price to its per-share earnings. Price-to-book (P/B) ratio compares a stock's market value with its book value. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -47.32% 4.34% 0.29% Adjusted for the Maximum Sales Charge (max 5.75% load) -50.35% 3.11% -0.30% S&P 500® Index† 27.18% 15.17% 7.46% S&P®/Citigroup Gold & Precious Metals Index†† -47.43% 5.06% 1.54% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -47.71% 3.55% -0.47% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -49.28% 3.41% -0.47% S&P 500® Index† 27.18% 15.17% 7.46% S&P®/Citigroup Gold & Precious Metals Index†† -47.43% 5.06% 1.54% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge -47.71% 3.58% -0.44% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) -47.71% 3.58% -0.44% S&P 500® Index† 27.18% 15.17% 7.46% S&P®/Citigroup Gold & Precious Metals Index†† -47.43% 5.06% 1.54% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges -47.24% 4.57% 0.52% S&P 500® Index† 27.18% 15.17% 7.46% S&P®/Citigroup Gold & Precious Metals Index†† -47.43% 5.06% 1.54% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 10/31/13 No Sales Charges -47.22% 4.65% -13.19% S&P 500® Index† 27.18% 15.17% 7.36% S&P®/Citigroup Gold & Precious Metals Index†† -47.43% 5.06% -12.41% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.46%, 2.24%, 2.19%, 1.21% and 1.16% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for each index is for the time period of February 29, 2008 through October 31, 2013, which is based on the performance period of the life of Institutional Class. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ Consolidated Investment Portfolio as of October 31, 2013 Shares Value ($) Common Stocks (a) 96.4% Australia 7.7% Medusa Mining Ltd.* Newcrest Mining Ltd. OceanaGold Corp.* (b) Regis Resources Ltd. (Cost $18,058,110) Canada 58.0% Agnico-Eagle Mines Ltd. AuRico Gold, Inc. B2Gold Corp.* Barrick Gold Corp. Continental Gold Ltd.* Detour Gold Corp.* Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. Kinross Gold Corp. Kirkland Lake Gold, Inc.* New Gold, Inc.* Osisko Mining Corp.* Pan American Silver Corp. Rubicon Minerals Corp.* Silver Wheaton Corp. Teranga Gold Corp. (CDI)* (c) Torex Gold Resources, Inc.* Yamana Gold, Inc. (Cost $133,910,849) Mexico 2.2% Fresnillo PLC (d) (Cost $5,470,912) Peru 0.9% Compania de Minas Buenaventura SA (ADR) (Cost $3,621,826) Russia 1.3% MMC Norilsk Nickel OJSC (ADR) (Cost $1,869,218) South Africa 10.7% Anglo American Platinum Ltd.* AngloGold Ashanti Ltd. Gold Fields Ltd. Harmony Gold Mining Co., Ltd. Impala Platinum Holdings Ltd. Sibanye Gold Ltd. (Cost $33,457,191) United Kingdom 6.4% Polyus Gold International Ltd. Randgold Resources Ltd. (Cost $12,426,824) United States 9.2% Argonaut Gold, Inc.* Newmont Mining Corp. Tahoe Resources, Inc.* (Cost $20,380,062) Total Common Stocks (Cost $229,194,992) Exchange-Traded Funds 0.5% ETFS Physical Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $527,992) Troy Ounces Value ($) Commodities 2.3% Gold Bullion* (Cost $2,370,386) Shares Value ($) Cash Equivalents 1.0% Central Cash Management Fund, 0.06% (e) (Cost $1,716,336) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $233,809,706)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $260,975,994. At October 31, 2013, net unrealized depreciation for all securities based on tax cost was $96,755,524. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,588,452 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $104,343,976. (a) Securities are listed in country of domicile. (b) Listed on the Toronto Stock Exchange. (c) Listed on the Australian Securities Exchange. (d) Listed on the London Stock Exchange. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt CDI: Chess Depositary Interest ETFS: Exchange Traded Funds Securities SPDR: Standard & Poor's Depositary Receipt At October 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Gold 100 oz Futures USD 12/27/2013 1 Platinum Futures USD 1/29/2014 1 Silver Futures USD 12/27/2013 1 ) Total net unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $ $ $
